PATTERSON, Justice.
Appellant was tried and convicted in a justice of the peace court of Grenada County of intentionally obstructing the streets of the city of Grenada contrary to Mississippi Code 1942 Annotated section 2296.6 (1956). An appeal was taken to the Circuit Court of such county where the defendant on a trial de novo was again convicted. He was sentenced to serve a term of ninety days in the county jail and to pay a fine of $400 and all costs of court. From this conviction and sentence he appeals to this Court on the basis of numerous assignments of error directed to constitutional questions, and in so doing overlooks here the question of the sufficiency of the evidence to warrant a conviction, though this question was challenged by an appropriate motion at the conclusion of the State’s evidence.
We have reviewed the record in its entirety and have concluded that the evidence is insufficient to prove beyond a reasonable doubt that the defendant willfully and intentionally disrupted and interfered with the normal and ordinary free use and passage of vehicles and pedestrians on the main street of Grenada, Mississippi, on the date in question contrary to Mississippi Code 1942 Annotated section 2296.6 (1956). Accordingly, the case is reversed and the defendant is discharged.
Reversed and defendant discharged.
GILLESPIE, P. J., and RODGERS, BRADY, and SMITH, JJ., concur.